Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As the instant application is filed as a continuation (as opposed to national stage) of a PCT application filed in a language other than English, the effective filing date of all claims is deemed to be that of the instant application (as opposed to that of the PCT application).  

Election/Restrictions
In view of amendments to claim 2, the previous restriction between Inventions II and I (and any other Invention) is no longer applicable, and claims 2, 9, 10, and 14 are rejoined and examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the surface” in “the inorganic dielectric multilayer film is disposed on the surface of the substrate” lacks antecedent basis.  It is suggested that the clause in question be changed to “the substrate has a surface having an interior region and a peripheral region surrounding the interior region, wherein the inorganic dielectric multilayer film is disposed only on the interior region and is not disposed on the peripheral region”.
As claims 2-15 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2-15 are also held to be rejected.

Claims 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 9 requires the substrate to have deposited thereupon the inorganic dielectric multilayer film, wherein the outermost layer of the dielectric multilayer film is in contact with the adhesive layer.  It is this outermost layer of the dielectric multilayer film that comprises Si atoms, whereas the surface of the substrate directly adjacent the dielectric multilayer does not necessarily comprise Si atoms.  It is recommended that claims 9 and 10 be rephrased in a manner similar to claims 3 and 4, respectively.
As claims 10 and 14 depend on claim 9, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 9, claims 10 and 14 are also held to be rejected.
Claim 1 is objected to for the following reason.  First, although not indefinite, for improved form, it is suggested that “the outermost layer” and “the outermost layer of the inorganic dielectric multilayer film opposite to the outermost layer peelably adhered to the adhesive layer” be respectively referred to as “a first outermost layer” and “a second outermost layer”.  Should this suggestion be adopted, corresponding changes should be made to at least claims 3 and 4.
Next, it is recommended that the phrase “dielectric multilayer inorganic film” be used in a consistent manner throughout the claims (e.g. claim 1 also refers to the aforementioned structure as “dielectric multilayer film” and “inorganic dielectric multilayer film”).

Allowable Subject Matter
Claims 3, 4, 9, 10, 13, and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 11, 12, and 15 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2011/0116162 A1 (“Tsujimura”) in view of JP 2007/328284 (of record, references below made to its machine translation, “JP ‘284”).
Considering claims 1, 5, and 15, Tsujimura discloses a base material having disposed thereupon an inorganic dielectric stack comprising low refractive index layers alternating with high refractive index layers, wherein the base material is glass (Tsujimura abs, ¶ 0046 and Fig. 1).  As shown in Fig. 7 of the reference, the base material has a chamfered edge, so that the major surface upon which the inorganic dielectric stack is deposited has a total lateral dimension less than that of the widest lateral dimension of the base material; this is considered to read on the limitation that the claimed dielectric multilayer inorganic film is not deposited on a peripheral region of the substrate.  As shown in Fig. 1 of the reference, the entire stack is made of dielectric materials.  Tsujimura differs from the claimed invention, as it does not disclose a temporary protective film placed on the outermost layer of the disclosed inorganic dielectric stack.
JP ‘284 teaches a laminate comprising a removable substrate 11 (reading on the support base), a release layer 11a (reading on the adhesive layer), an antireflection film 17 (mapping onto the dielectric multilayer), and a transparent film 12 (reading on the substrate); JP ‘284 ¶ 0036-0041 and Fig. 1.  The claimed adhesive layer is interpreted under BRI, and it is considered to be an adhesive, at least because it adheres to the removable substrate 11 during peeling.  It is clear from the sequence shown in Fig. 1 of JP ‘284 that the peeling characteristics of the laminate can behave in a way comparable to what is recited in claim 1.  Tsujimura is analogous, as it is from the same field of endeavor as that of the instant application (glass substrate coated with an antireflection stack).  JP ‘284 is analogous, as it is from the same field of endeavor as that of the instant application (protection of a coated optical material via a peelable film).  Given that JP ‘284 teaches the protection of antireflection film made of inorganic material, and given that the inorganic dielectric stack of Tsujimura is an antireflection film made of inorganic material, person having ordinary skill in the art has reasonable expectation of success that the removable substrate and release layer of JP ‘284 may be applied to the outermost layer of the inorganic dielectric stack of Tsujimura.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the removable substrate and release layer of JP ‘284 to the outermost layer of the inorganic dielectric stack of Tsujimura in order protect the inorganic dielectric stack prior to its intended usage.
Considering claim 2, as the claim is concerned with properties of the substrate prior to the formation of the final product, and as the actual claimed article is a subsequently transformed article, claim 2 is not considered to be further limiting.
Considering claim 6, layer thicknesses disclosed in 0044-0046 of Tsujimura overlaps the claimed range.
Considering claim 7, while the size of the chamfer is not expressly disclosed, the actual amount of chamfering is deemed a workable range that would render obvious the claimed range.
Considering claim 11, JP ‘284 discloses that the release layer may be made of silicone (id. ¶ 0136).
Considering claim 12, while the size of the base material is not expressly disclosed, the actual lateral dimension of the base material is deemed a workable range that would render obvious the claimed range.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1, 3-7, 11-13, and 15 as set forth in the previous office action (pg. 11 ¶ 1of response filed on 20 May 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1, 3-7, 11-13, and 15 has been withdrawn.  
Applicant’s arguments with respect to all rejections relying upon at least JP ‘284 as set forth in the previous office action (pg. 8 ¶ 3+ of Response) have been fully considered.  In view of amendments to claim 1, all rejections relying upon at least JP ‘284 as set forth in the previous office action have been withdrawn.


Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed either to peelable film formed on inorganic thin film stacks or inorganic thin film stack deposited in such a manner as to not to occlude an entire surface of a structure upon which the stack is deposited..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781